Citation Nr: 1110741	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis.

The Board notes that the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010).

The case was remanded by the Board in September 2009 to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Meckel's diverticulum is a congenital defect that was not subjected to a superimposed disease or injury during service.



CONCLUSION OF LAW

Residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis were not incurred or aggravated in service.  38 U.S.C.A. §§ 11105107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)

Here, a pre-decisional notice letter in May 2004 complied with VA's duty to notify the Veteran with regards to the claim of service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has asserted any deficiency in VA's duty to notify the Veteran in the current appeal.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran, as this duty pertains to the current appeal.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  A June 2004 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  The Board's remand instructed the Appeals Management Center (AMC) to obtain treatment records pertaining to a 1946 surgery; however, the Veteran failed to return an authorization and consent to release form.  Consequently, no attempt to obtain those records was undertaken.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2010E.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the May 2010 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, the statements of the appellant, and provided an explanation for the opinions stated.  The Board acknowledges that additional VA treatment records were added to the claims file after the VA examination.  However, as discussed in detail below, since the examiner's opinion indicated that the Veteran's Meckel's diverticulum was congenital, and the additional treatment records do not contain information pertaining to whether the Veteran's Meckel's diverticulum was congenital or not, the Board finds that they are not pertinent and that a remand for an addendum following a review of the additional records is necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Service connection may be granted for disease (not defects) of congenital, development, or familial origin.  Service connection is warranted if the evidence, as a whole, establishes that a familial condition was incurred or aggravated during service within the meaning of VA law and regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In the July 1990 General Counsel precedential opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists a claimant's military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  If superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability.  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease, not a defect.  VAOPGCPREC 82-90.  A defect, when viewed in the context of 38 C.F.R. § 3.303(c), would be definable as a structural or inherent abnormality or condition which is more or less stationary in nature.  Id.

The Veteran contends that he has residuals of a Merkel's diverticulectomy that is related to his military service.  He contends that he underwent the Merkel's diverticulectomy the same month that he was discharged from service.  In support of his contention, the Veteran submitted a clipping of a newspaper article showing him as a 26 year old in a hospital recovering from a major life-saving surgery.  A handwritten notation at the top of the article indicates that it was from 1946.  The Board observes that the Veteran turned 26 in March 1946.  Thus, affording the Veteran the benefit-of-the-doubt, the Board concedes that the Veteran did undergo surgery shortly after discharge.  

According to post-service medical records, the Veteran denied current gastrointestinal complaints in June 2001.  He was diagnosed with diverticulosis of the colon in May 2003.  His records show that he reported a history of a Meckel's diverticulectomy.

The Veteran was afforded a VA examination in May 2010.  The Veteran had no current abdominal complaints with the exception of occasional constipation.  Following an examination, the Veteran was diagnosed with post-surgical removal Meckel's diverticulum.  The examiner opined that Meckel's diverticulum was a congenital defect formed usually after the seventh week of gestation.  The Veteran grew up with the diverticulum without any complications or complaints of abdominal illnesses.  Though documentation from his military years was missing, the Veteran denied to the examiner any abdominal illnesses, blood stools, or med bay visits for such while in service.  He reported that he began to have abdominal pain after he got home.  He was treated for appendicitis with surgical removal of the appendix; when he continued to have pain the Meckel's diverticulum was discovered.  The examiner concluded that it was not related to his military service; it was not a disease process obtained while in service.  The examination and claims file review did not give any indication that any abdominal disease or injury could have caused rupture.  

Based on a review of the evidence, the Board finds that service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis is not warranted.  As noted above, the Board concedes that the Veteran had a Meckel's diverticulectomy shortly after discharge from service.  However, the only medical opinion of record, that of the May 2010 VA examiner, shows that Meckel's diverticulum is a congenital defect.  No medical professional has indicated that Meckel's diverticulum is other than a congenital defect.  As noted above, service connection for congenital defects may not be granted unless they were subjected to a superimposed disease or injury during service.  

Here, there is no indication that there was any superimposed disease or injury during service.  The Board is cognizant of its heightened duty in cases where service treatment records are unavailable.  However, even though the Veteran's service records are not available, the Veteran himself has not reported having abdominal problems in service.  In fact, the Veteran specifically denied abdominal illnesses, blood stools, or med bay visits for such while in service to the VA examiner.  At no time since the Veteran filed his claim has he contended that he experienced abdominal problems in service; rather, he indicated that they began shortly after discharge from service.  In this case, even though the Veteran's STRs are not of record, the Veteran has not reported any superimposed disease or injury during service.  Thus, absent evidence of a superimposed disease or injury during service, service connection for a congenital defect cannot be granted as a matter of law; therefore, service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis is not warranted.  

The Board acknowledges the Veteran's belief that he has residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for residuals of a Meckel's diverticulectomy, including Meckel's diverticulum, diverticulitis, and diverticulosis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


